DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-20, it is unclear what is meant by “as a result of the condensing”.  It is not clear if the claim intends to perform direct or indirect heat exchange between the feeds, or if some other intermediate steps are performed, or if the vapor heats an intermediate stream which then heats the carbonaceous feed, or something else.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8, 10-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schulman (US 3,520,795) as evidenced by Martin (US 2,738,315), in view of Jones (US 2,466,593).
Regarding claims 1-2 and 7, Schulman teaches loading a first reactor with raw shale and injecting steam into the first reactor to provide heat (column 4, lines 1-24), heating the carbonaceous material in the first reactor to a maximum temperature for the carbonaceous material in the first reactor during the method with the heat transfer medium to thermally crack kerogen and vaporize liquid hydrocarbons within the carbonaceous material in the first reactor (column 4, lines 1-24), producing vapor phase effluent from the first reactor as a result of the heating and condensing the effluent to produce condensed water and condensed hydrocarbons (column 4, lines 4-40).  Schulman teaches that as the hot vapor products are cooled, fresh shale feed is preheated (column 4, lines 4-24).  Schulman recovers the kerogen from the condensed products (column 4, lines 1-60).  
Examiner considers the Schulman heat exchange of the shale with the vaporous products to read on the claimed “as a result of condensing”.  Further in this regard, Examiner notes that the condensing will occur during the heat exchange, as evidenced by Martin (see column 3, lines 54-65). 
Schulman does not explicitly disclose (1) two reactors for thermal cracking.
However, Examiner notes that it appears that Applicant is simply duplicating reactor equipment.  Schulman teaches the same process steps, including the same heat exchange between hot vapor/cool shale to obtain cooled vapor and heated shale.  Further, Jones teaches a similar retort, performed in multiple stages (see figure).
Therefore, it would have been obvious to the person having ordinary skill in the art to have duplicated the reactors of Schulman, such as disclosed by Jones, since Jones accomplishes the same retorting in multiple stages.  It is not seen where such a modification would result in any new or unexpected results.
Regarding claims 3-6, 11-13, and 15-17, Schulman teaches cooling the carbonaceous material in the first reactor after heating the carbonaceous material and without an intervening phase, by injecting water from the condensation step (column 4, lines 1-60, see figure 2).  Schulman teaches that the shale is cooled to a temperature of about 200°F (column 3, lines 43-55).
Regarding claims 8 and 18, Schulman teaches reaction temperatures of 600-1050°F (column 2, lines 61-70), which overlaps with the claimed range.
Regarding claims 10, 14, and 20, Schulman teaches introducing the steam into the bottom of the retorting zone (see figure 2).
Claims 9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schulman (US 3,520,795) as evidenced by Martin (US 2,738,315), in view of Jones (US 2,466,593) as applied to claim 1 above, and further in view of Venkatesan (US 4,454,018).
Regarding claims 9 and 19, Schulman teaches the same reaction temperatures as applied to claims 8 and 18 above.  Schulman teaches steam temperatures slightly higher than claimed (column 4, lines 1-24).
However, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the temperature based off the feed, and in order to maintain the desired reaction conditions.  Venkatesan teaches a similar retort process, using steam at 450°C (892°F) (column 4, lines 30-50).
Therefore, it would have been obvious to the person having ordinary skill in the art to have adjusted the steam temperature, such as that disclosed by Venkatesan, based on feed properties, in order to obtain the desired retort and maintain reaction conditions.  It is not seen where such a modification would result in any new or unexpected results.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,312,911. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘911 teaches overlapping claim limitations regarding heating with steam, recovering heat from effluent by condensing, recycling condensed water back to the process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elliott (US 2,273,225) – teaches shale oil retorting with condensation of products (see figure).
Allred (US 3,960,702) – teaches heat exchange of feed with vapor products in oil retort, and using condensed water in cooling zone (column 3, line 55-column 4, line 60).
Reeves (US 2,757,129) – teaches oil shale retort, cooling, and recycle of gas into cooling zone (see figure 1).
Barr (US 2,626,234) – teaches shale feed heat exchange with vapor products (column 1, lines 1-15). 
Gwyn (US 4,110,193) -teaches retort of oil shale (abstract).
Waltrip (US 3,567,622) = teaches superheated steam retort of oil shale, followed by condenser and product separation (See figure).
Odell (US 2,586,703) – teaches shale retort, fractionation, condensation, and recirculation of gases (see figure).
Thacker (US 4,464,247) – teaches oil shale retort with preheat, retort, combustion, heat recovery, and product recovery (see figure).
Ogorzaly (US 2,581,041) – teaches cooling spent shale by heat exchange with water (column 4, lines 64-72).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771